In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                      No. 13-647V
                                (Filed: March 27, 2017)

* * * * * * * * * * * * *  *
BOBBIE A. WINDHORST,       *
                           *                         Dismissal; Influenza (“Flu”) Vaccine;
         Petitioner,       *                         Chronic Inflammatory
                           *                         Demyelinating Polyneuropathy
v.                         *                         (“CIDP”)
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *

Barbara Bonar, B. Dahlenburg Bonar P.S.C., for petitioner.
Claudia Gangi, U.S. Dept. of Justice, Washington, DC for respondent.

                                          DECISION1

Roth, Special Master:

        On September 6, 2013, Bobbie Windhorst [“Ms. Windhorst” or “petitioner”] filed a
petition for Vaccine Compensation in the National Vaccine Injury Compensation Program [“the
Program”],2 alleging that an influenza vaccination caused her to develop Chronic Inflammatory
Demyelinating Polyneuropathy (“CIDP”). Following an onset hearing on February 23, 2016, the

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner
have 14 days to identify and move to delete medical or other information, that satisfies the
criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for
redaction must include a proposed redacted decision. If, upon review, I agree that the identified
material fits within the requirements of that provision, I will delete such material from public
access.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter
“Vaccine Act” or “the Act”). Hereafter, individual section references will be to 42 U.S.C. §
300aa of the Act.

                                                1
undersigned found that petitioner did not begin to experience symptoms of CIDP until January of
2011, but more likely in May or June of 2011. See Order and Ruling on Facts Regarding Onset,
ECF No. 56. Petitioner was ordered to provide a copy of the fact ruling to each of her expert
witnesses, for expert reports based on those facts. As set forth in petitioner’s moving papers,
petitioner’s experts were no longer able to opine on her behalf. On March 27, 2017, petitioner
filed a “Motion for Dismissal Decision” requesting that her case be dismissed. ECF No. 65.

        To receive compensation under the Program, petitioner must prove either 1) that she
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding
to her vaccination, or 2) that she suffered an injury that was actually caused by a vaccine. See §§
13(a)(1)(A) and 11(c)(1). An examination of the record did not uncover any evidence that
petitioner suffered a “Table Injury.” Further, the record does not contain persuasive evidence
indicating that petitioner’s alleged injury was vaccine-caused or in any way vaccine-related.

        Under the Act, petitioner may not be given a Program award based solely on the
petitioner’s claims alone. Rather, the petition must be supported by either medical records or by
the opinion of a competent physician. § 13(a)(1). In this case, because there are insufficient
medical records supporting petitioner’s claim, a medical opinion must be offered in support.
Petitioner, however, has offered no such opinion that supports a finding of entitlement.

       Accordingly, it is clear from the record in this case that petitioner has failed to
demonstrate either that she suffered a “Table Injury” or that her injuries were “actually caused”
by a vaccination. Thus, this case is dismissed for insufficient proof. The Clerk shall enter
judgment accordingly.

IT IS SO ORDERED.

                                             s/Mindy Michaels Roth
                                             Mindy Michaels Roth
                                             Special Master




                                                 2